         Case 1:21-cv-00138-N/A Document 1             Filed 03/26/21     Page 1 of 3
                                                                                         Form 3-1


               UNITED STATES COURT OF INTERNATIONAL TRADE

                                                                 )
JIANGSU ZHONGJI LAMINATION MATERIALS CO.,                        )
(HK) LTD., JIANGSU ZHONGJI LAMINATION                            )
MATERIALS STOCK CO., LTD., JIANGSU ZHONGJI                       )
LAMINATION MATERIALS CO., LTD., JIANGSU                          )
HUAFENG ALUMINUM INDUSTRY CO., LTD.,                             )
                                                                 )
                                     Plaintiffs,                 )       Ct. No. 21-00138
                                                                 )
                           v.                                    )
                                                                 )
UNITED STATES,                                                   )
                                                                 )
                                     Defendant.                  )
                                                                 )


TO:    The Attorney General, the Department of Commerce and/or the United States
       International Trade Commission:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to
       28 U.S.C. § 1581(c) to contest the determination described below.

                                            /s/ Mario Toscano
                                            Clerk of the Court


  1.     Plaintiffs in this action are Jiangsu Zhongji Lamination Materials Co., (HK) Ltd.,
         Jiangsu Zhongji Lamination Materials Stock Co., Ltd., Jiangsu Zhongji Lamination
         Materials Co., Ltd., Jiangsu Huafeng Aluminum Industry Co., Ltd., exporters and
         producers of the subject merchandise from China. Plaintiffs were parties to the
         proceeding that led to the contested determination and are interested parties pursuant to
         19 U.S.C. § 1677(9)(A). Plaintiffs thus have standing to bring this action pursuant to
         28 U.S.C. § 2631(c) and 19 U.S.C. § 1516a(d).
         (Name and standing of plaintiff)

  2.     Plaintiffs contest certain aspects of the final results of the first antidumping duty
         administrative review of Certain Aluminum Foil from the People’s Republic of China
         made by the U.S. Department of Commerce’s International Trade Administration. The
         contested final results were published in the Federal Register as Certain Aluminum Foil
         From the People's Republic of China: Final Results of Antidumping Duty
         Administrative Review; Final Determination of No Shipments; 2017-2019, 86 Fed. Reg.
         11,499 (Dep’t Commerce Feb. 25, 2021) (“Final Results”).
         (Brief description of contested determination)
         Case 1:21-cv-00138-N/A Document 1           Filed 03/26/21    Page 2 of 3

                                                                                     Form 3-2



   3.    The Final Results were signed on February 19, 2021.
         (Date of determination)

   4.    The Final Results were published in the Federal Register on February 25, 2021.
         (If applicable, date of publication in Federal Register of notice of contested
         determination)


                                                         /s/ Jeffrey S. Grimson
                                                         Jeffrey S. Grimson
                                                         Kristin H. Mowry
                                                         Jill A. Cramer
                                                         Sarah M. Wyss
                                                         Bryan P. Cenko
                                                         Wenhui “Flora” Ji
                                                         Yixin (Cleo) Li
                                                         Mowry & Grimson, PLLC
                                                         5335 Wisconsin Avenue, Suite 810
                                                         Washington, DC 20015
                                                         202-688-3610
                                                         trade@mowrygrimson.com
                                                         Counsel to Plaintiffs

Date: March 26, 2021




                                  SEE REVERSE SIDE

                                             2
          Case 1:21-cv-00138-N/A Document 1               Filed 03/26/21     Page 3 of 3
                                                                                            Form 3-3




                         SERVICE OF SUMMONS BY THE CLERK

                  If this action, described in 28 U.S.C. § 1581(c), is
               commenced to contest a determination listed in section
               516A(a)(2) or (3) of the Tariff Act of 1930, the action is
               commenced by filing a summons only, and the clerk of the
               court is required to make service of the summons. For that
               purpose, list below the complete name and mailing address of
               each defendant to be served.

                       Attorney-in-Charge
                       International Trade Field Office
                       Commercial Litigation Branch
                       U.S. Department of Justice
                       26 Federal Plaza
                       New York, NY 10278-0140

                       General Counsel
                       U.S. Department of Commerce
                       14th & Constitution Avenue, NW
                       Washington, DC 20230

                       Attorney-in-Charge
                       Commercial Litigation Branch
                       Civil Division
                       U.S. Department of Justice
                       Civil Division Room, 12124
                       1100 L Street, NW
                       Mail Stop 5875 HCHB
                       Washington, DC 20530




(As amended July 21, 1986, eff. Oct. 1, 1986; Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006,
eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1, 2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017,
eff. Oct. 25, 2017, Sept. 18, 2018, eff. Oct. 15, 2018.).
